









Exhibit 10.1


May 21, 2019








Donald Robertson


Dear Donald,


NVIDIA is delighted to offer you the position of VP and Chief Accounting
Officer. In your new position you will report to Colette Kress and be located in
our Santa Clara office. We are excited to welcome you to the team and look
forward to a productive working relationship.


Compensation. NVIDIA will pay you an annual base salary at the rate of
$650,000.00 per year, less payroll deductions and all required withholdings. You
will be paid according to NVIDIA’s standard payroll schedule, which is currently
semi-monthly. Your compensation may be subject to adjustment at any time at
NVIDIA’s sole discretion.


Sign-On and Anniversary Bonus.  Additionally, you will receive a sign-on bonus
in the gross pre-tax amount of $600,000.00, less withholdings. If you resign or
are terminated for any reason (except for a termination that NVIDIA classifies
as a reduction in force or position elimination) prior to your first anniversary
of employment, this bonus shall be paid back to NVIDIA in full.


Restricted Stock Units. We will recommend to the Board of Directors that you be
granted 15,000 NVIDIA Restricted Stock Units (NSUs) in accordance with the terms
of NVIDIA’s Equity Incentive Plan. NSUs are generally granted on the sixth (6th)
business day of the calendar month following your start date. If granted, the
units will vest and be issued approximately over a four (4) year period, with
25% of the shares subject to the NSU being issued on the first vesting date, and
6.25% of the shares subject to the NSU being issued every three months
thereafter, on the third Wednesdays in March, June and September, and on the
second Wednesday in December, provided in each case you remain employed with
NVIDIA on each vesting/issuance date. If the date of grant of your NSU is in
January through March, your first vesting date and issuance of shares will occur
on the third Wednesday in March of the next calendar year. If the date of grant
of your NSU is in April through June, your first vesting date and issuance of
shares will occur on the third Wednesday in June of the next calendar year. If
the date of grant of your NSU is in July through September, your first vesting
date and issuance of shares will occur on the third Wednesday in September of
the next calendar year. If the date of grant of your NSU is in October through
December, your first vesting date and issuance of shares will occur on the
second Wednesday in December of the next calendar year.


Employee Benefits. As a regular employee of NVIDIA, you will be eligible to
participate in NVIDIA-sponsored benefits, such as health insurance, paid time
off, holidays, and a 401(k) Plan, to the extent you meet the eligibility
requirements of each such benefit plan. You will also be eligible to participate
in our generous Employee Stock Purchase Program (ESPP), which allows you to
contribute up to 10% of your salary to purchase NVIDIA stock at a discount. Each
ESPP offering is approximately 24 months in length and generally consists of
four 6-month purchase periods. At the end of each purchase period, your
accumulated contributions will purchase NVIDIA stock at a 15% discount from
either NVIDIA’s stock price at the beginning of your offering period or the
price at the end of each purchase period, whichever is lower. You can generally
sell the purchased stock right away or hold on to the shares for as long as you
wish. NVIDIA reserves the right to modify, change, or discontinue all or part of
these benefits at any time at its sole discretion.


Proprietary Information Agreement. Like all NVIDIA employees, as a condition of
your employment with NVIDIA you will be required to read and sign the enclosed
Employee Confidentiality and Inventions Assignment Agreement attached hereto as
Exhibit A. If you have questions regarding the agreement, please contact me.


Compliance with Company Policies. As a condition of your employment, you will be
required to read and comply with our Code of Conduct (available at
www.nvidia.com/ir) and personnel policies.







--------------------------------------------------------------------------------





At-Will Employment Relationship.  Employment with NVIDIA is for no specific
period of time.  Your employment with NVIDIA will be “at will,” meaning that
either you or NVIDIA may terminate your employment at any time and for any
reason, with or without cause.  Although your job duties, title, compensation
and benefits, as well as NVIDIA personnel policies and procedures, may change
from time to time, no manager, supervisor, or employee of NVIDIA has any
authority to enter into an agreement for employment for any specified period of
time or to make an agreement for employment other than at-will. Only NVIDIA’s
head of human resources has the authority to make any such agreement and then
only in writing.  


Right to Work. For purposes of federal immigration law, you will be required to
provide documentary evidence of your identity and eligibility for employment in
the United States. Attached as Exhibit B is the list of acceptable documents you
should bring on your first day of employment. Failure to provide proper
identification may result in the termination of your employment. If applicable,
your employment at NVIDIA is contingent on NVIDIA successfully obtaining an
export license or other approval for you in accordance with U.S. Commerce
Department export license regulations.


Background Check. Your employment is contingent upon your successful completion
of a background check, which may include a credit check, conducted by HireRight,
and a reference check, both of which you hereby authorize, and verification of
the information you provided in your application process, which you promise is
true and accurate. NVIDIA reserves the right to withdraw this job offer or
terminate employment based on information discovered in the background check
process. Please do not resign from your current employment until NVIDIA has
informed you that you have successfully completed the background check.


Entire Agreement. This letter agreement, Exhibit A and NVIDIA’s Relocation
Policy constitutes the complete agreement between you and NVIDIA, contains all
of the terms of your employment with NVIDIA and supersedes any prior agreements,
representations or understandings (whether written, oral or implied) between you
and NVIDIA. This letter agreement may not be amended or modified, except by an
express written agreement signed by both you and NVIDIA’s head of human
resources.


Electronic Delivery. NVIDIA may, in its sole discretion, decide to deliver any
documents or notices related to this letter agreement, your hiring or onboarding
at NVIDIA, or any other documents related to your employment by email or any
other electronic means. You hereby consent to (a) receive such documents and
notices by such electronic delivery, and (b) sign documents electronically and
agree to participate through an on-line or electronic system established and
maintained by NVIDIA or a third party designated by NVIDIA. You agree that your
electronic signature on this letter agreement and any other documents related to
your employment (including but not limited to Exhibit A) has the same validity,
enforceability, and admissibility of a handwritten signature.


Donald, we look forward to your acceptance of this offer by signing below.
Please return this letter along with signed copies of the Exhibits noted, and
confirm your start date with me. I will provide you with details regarding your
first day of employment. This offer, if not accepted, will expire at 5:00PM PST
on Tuesday, May 28, 2019.


You will be contacted prior to your start date regarding orientation details.
Again, welcome to the team!




Sincerely,




/s/ Lindsey Duran
Lindsey Duran
VP of Recruiting, NVIDIA
 
Accepted and Agreed:




/s/ Donald Robertson 5/28/19   
Donald Robertson Date
 
 
   
Anticipated Start Date: ___________





    
Exhibit A: Employee Confidentiality and Inventions Assignment Agreement
Exhibit B: List of acceptable documents (from Form I-9)





